                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 19-6536 FMO (JCx)                                   Date    September 18, 2019
 Title           Charles Butler, et al. v. United States of America, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                   Cheryl Wynn                                          None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                         None Present
 Proceedings:             (In Chambers) Order Dismissing Action for Lack of Prosecution

        On August 14, 2019, the court issued an order to show cause which noted that plaintiffs’
complaint fails to set forth the basis of the court’s jurisdiction. (See Dkt. 5, Court’s Order of August
14, 2019, at 1). The court ordered plaintiffs to file a first amended complaint (“FAC”) no later than
August 27, 2019, correcting this deficiency. (See id.). When plaintiffs failed to meet this deadline,
the court issued another order, giving them until September 9, 2019, to file the FAC, and warning
them that failure to do so “shall result in this action being dismissed for failure to prosecute and/or
failure to comply with a court order.” (Dkt. 6, Court’s Order of August 30, 2019, at 1). As of the
filing date of this Order, plaintiffs have not filed a FAC or otherwise communicated with the court.
(See, generally, Dkt.).

       A district court’s authority to dismiss a litigant’s claims for failure to prosecute or to comply
with court orders is well-established. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370
U.S. at 629-30, 82 S.Ct. at 1388 (“The authority of a federal trial court to dismiss a plaintiff’s action
with prejudice because of his failure to prosecute cannot seriously be doubted.”); Ferdik v.
Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (same). “The power to invoke this sanction is
necessary in order to prevent undue delays in the disposition of pending cases and to avoid
congestion in the calendars of the District Courts.” Link, 370 U.S. at 629-30, 82 S.Ct at 1388.

        In determining whether to dismiss plaintiffs’ action pursuant to Rule 41(b), the court
considers the following five factors: “(1) the public’s interest in expeditious resolution of litigation;
(2) the court’s need to manage its docket; (3) the risk of prejudice to defendants/respondents; (4)
the availability of less drastic alternatives; and (5) the public policy favoring disposition of cases
on their merits.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik, 963 F.2d
at 1260-61). “Although it is preferred, it is not required that the district court make explicit findings
in order to show that it has considered these factors and [the Ninth Circuit] may review the record
independently to determine if the district court has abused its discretion.” Ferdik, 963 F.2d at
1261. Having considered the Pagtalunan factors, the court is persuaded that the instant action
should be dismissed for failure to comply with a court and failure to prosecute. See Applied
Underwriters, 913 F.3d at 891 (“By its plain text, a Rule 41(b) dismissal . . . requires ‘a court order’
with which an offending plaintiff failed to comply.”).

CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                 Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-6536 FMO (JCx)                                Date      September 18, 2019
 Title          Charles Butler, et al. v. United States of America, et al.

        Here, plaintiffs were warned that dismissal was imminent if they did not file a FAC. See
Oliva v. Sullivan, 958 F.2d 272, 274 (9th Cir. 1992) (“The district judge has an obligation to warn
the plaintiff that dismissal is imminent.”); (Dkt. 6, Court’s Order of August 30, 2019, at 1).
Moreover, in addition to plaintiffs’ noncompliance with the Court’s Orders of August 14, 2019, (Dkt.
5), and August 30, 2019, (Dkt. 6), plaintiffs have not otherwise communicated with the court to
advise as to why plaintiffs have not or will not file a first amended complaint. See Harris v.
Mangum, 863 F.3d 1133, 1142 (9th Cir. 2017) (“When a district court dismisses an action because
the plaintiff has not filed an amended complaint after being given leave to do so and has not
notified the court of his intention not to file an amended complaint, we may deem the dismissal to
be for failure to comply with a court order based on Federal Rule of Civil Procedure 41(b).”).

      Based on the foregoing, IT IS ORDERED THAT the above-captioned case is dismissed
without prejudice. Judgment shall be entered accordingly.


                                                                                 00    :     00
                                                       Initials of Preparer           cw




CV-90 (10/08)                          CIVIL MINUTES - GENERAL                              Page 2 of 2
